Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatenable over by Liao US 20190103953 in view of Kwak US 20190306737 further in view of Wei US 20190158229

1. A method comprising: receiving, by a user equipment (UE), a control signaling in a scheduling bandwidth part (BWP), wherein the control signaling indicates switching from a first active BWP to a second active BWP different from the first active BWP or switching from a first active BWP pair to a second active BWP pair different from the first active BWP pair for the apparatus, and wherein the control signaling aligns with a boundary associated with the scheduling BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804), 

Liao merely discloses wherein the control signaling indicates a plurality of slots scheduled for data transmission or reception in the second active BWP or the second active BWP pair, and the plurality of slots indicated by the control signaling includes a first slot that is an earliest slot in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair;
wherein the first slot after the transition time includes a control signaling monitoring occasion, and wherein the control signaling monitoring occasion is used to monitor control signaling in the second BWP or the second active BWP pair based on a control signaling monitoring periodicity of the second active BWP or second active BWP pair after [[a]] die transition time.
Kwak further teaches wherein the control signaling indicates a plurality of slots scheduled for data transmission or reception in the second active BWP or the second active BWP pair, and the plurality of slots indicated by the control signaling includes a [[first slot that is an earliest slot]] in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair;
wherein the first slot after the transition time includes a control signaling monitoring occasion, and wherein the control signaling monitoring occasion is used to monitor control signaling in the second BWP or the second active BWP pair based on a control signaling monitoring periodicity of the second active BWP or second active BWP pair after [[a]] die transition time (Kwak: i.e., a UE with URLLC traffic and stringent latency demands can be 
	Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Loio’s invention in order to make the UE monitor a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion (abstract), as taught by Kwak.
Wei from the same or similar fields of endeavor discloses the feature the plurality of slots indicated by the control signaling includes a first slot that is an earliest slot in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair (see slot 1 of subframe n of DL BWP 2 in fig. 3) in the plurality of slots includes a control signaling monitoring occasion (see CORESET time duration in fig. 2 and fig. 3) based on a control signaling monitoring periodicity (see CORESET monitor-periodicity in fig. 2 and fig. 3) of the second active BWP or the second active BWP pair after a transition time (Wei see fig. 2, CORESET time duration and CORESET monitor-periodicity; fig. 3; para. 0052-0054; In slot 0 of subframe n of DL BWP 1, the base station indicates the UE, by DCI, a DL data reception in slot 1 of subframe n of DL BWP 2 and a corresponding HARQ feedback transmission radio resource in slot 0 of subframe n+1 of UL BWP 1.). As shown in fig. 3, the earliest slot (slot 1 of subframe n of DL BWP 2) includes a monitoring occasion based on a monitoring periodicity (see fig. 2, CORESET monitor-periodicity) of the second active BWP after a transition time, where the transition time is the time frame between the DCI 320 in slot 0 of subframe n of DL BWP 1 and the DL data reception in slot 1 of subframe n of DL BWP 2.
Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Loio’s invention in order to such that the earliest slot indicated by the DCI includes a monitoring duration/occasion based on monitoring periodicity of the second active BWP after a transition time, as taught by Wei.

2. The method of claim 1, wherein the boundary associated with the scheduling BWP is a slot of the scheduling BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804). 

3. The method of claim 1, wherein the first active BWP is a first active downlink (DL) BWP and the second active BWP is a second active DL BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804).

4. The method of the claim 1, wherein the first active BWP is the same as the scheduling BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804).

5. The method of claim 1, wherein the first active BWP is a first uplink (UL) BWP and the second active BWP is a second active UL BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804).



7. The method of claim 6, wherein the third active DL BWP is the same as the scheduling BWP (Liao: fig. 4, [0038-0044], 5-6, 8, unit 802-804).

8. The method of claim 7, wherein the second active BWP has a second numerology different than the first numerology of the active BWP, wherein the fourth active DL BWP has a fourth numerology different than the third numerology of the active DL BWP, or wherein the fourth active UL BWP has a fourth numerology than the third numerology of the active UL BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “UE device” with a processor and a memory (Liao: fig. 1) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatenable over by Zhou US 20190132109 in view of Kwak US 20190306737 further in view of Wei US 20190158229

1. A method comprising: receiving, by a user equipment (UE), a control signaling in a scheduling bandwidth part (BWP), wherein the control signaling indicates switching from a first active BWP to a second active BWP or switching from a first active BWP pair to a second active BWP pair for the UE, and wherein the control signaling aligns with a boundary associated with the scheduling BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 
wherein the control signaling indicates a plurality of slots scheduled for data transmission or reception in the second active BWP or the second active BWP pair (Zhou: [0204]), and
Zhou merely discloses discloses wherein the control signaling indicates a plurality of slots scheduled for data transmission or reception in the second active BWP or the second active BWP pair, and the plurality of slots indicated by the control signaling includes a first slot that is an earliest slot in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair;
wherein the first slot after the transition time includes a control signaling monitoring occasion, and wherein the control signaling monitoring occasion is used to monitor control signaling in the second BWP or the second active BWP pair based on a control signaling monitoring periodicity of the second active BWP or second active BWP pair after [[a]] die transition time.
Kwak further teaches wherein the control signaling indicates a plurality of slots scheduled for data transmission or reception in the second active BWP or the second active BWP pair, and the plurality of slots indicated by the control signaling includes a [[first slot that is an earliest slot]] in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair;
wherein the first slot after the transition time includes a control signaling monitoring occasion, and wherein the control signaling monitoring occasion is used to monitor control signaling in the second BWP or the second active BWP pair based on a control signaling monitoring periodicity of the second active BWP or second active BWP pair after [[a]] die transition time (Kwak: i.e., a UE with URLLC traffic and stringent latency demands can be configured with a USS monitoring configuration such that the UE monitors a CORESET in BW part A for a certain set of PDCCH candidates with a slot-level periodicity, and monitor a CORESET in BW part B for a certain set of PDCCH candidates with a monitoring periodicity in terms of symbols/groups of symbols (but less than a slot duration). Note that BW parts A and B 
	Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Loio’s invention in order to make the UE monitor a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion (abstract), as taught by Kwak.
Wei from the same or similar fields of endeavor discloses the feature the plurality of slots indicated by the control signaling includes a first slot that is an earliest slot in the plurality of slots after a transition time from the first active BWP to the second active BWP or from the first active BWP pair to the second active BWP pair (see slot 1 of subframe n of DL BWP 2 in fig. 3) in the plurality of slots includes a control signaling monitoring occasion (see CORESET time duration in fig. 2 and fig. 3) based on a control signaling monitoring periodicity (see CORESET monitor-periodicity in fig. 2 and fig. 3) of the second active BWP or the second active BWP pair after a transition time (Wei see fig. 2, CORESET time duration and CORESET monitor-periodicity; fig. 3; para. 0052-0054; In slot 0 of subframe n of DL BWP 1, the base station indicates the UE, by DCI, a DL data reception in slot 1 of subframe n of DL BWP 2 and a corresponding HARQ feedback transmission radio resource in slot 0 of subframe n+1 of UL BWP 1.). As shown in fig. 3, the earliest slot (slot 1 of subframe n of DL BWP 2) includes a monitoring occasion based on a monitoring periodicity (see fig. 2, CORESET monitor-periodicity) of the second active BWP after a transition time, where the transition time is the time frame between the DCI 320 in slot 0 of subframe n of DL BWP 1 and the DL data reception in slot 1 of subframe n of DL BWP 2.


2. The method of claim 1, wherein the boundary associated with the scheduling BWP is a slot of the scheduling BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

3. The method of claim 1, wherein the first active BWP is a first active downlink (DL) BWP and the second active BWP is a second active DL BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

4. The method of the claim 1, wherein the first active BWP is the same as the scheduling BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

5. The method of claim 1, wherein the first active BWP is a first uplink (UL) BWP and the second active BWP is a second active UL BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

6. The method of claim 1, wherein the first active BWP pair comprises a third active DL BWP and a third active UL BWP, and wherein the second active BWP pair comprises a fourth active 

7. The method of claim 6, wherein the third active DL BWP is the same as the scheduling BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

8. The method of claim 7, wherein the second active BWP has a second numerology different than the first numerology of the active BWP, wherein the fourth active DL BWP has a fourth numerology different than the third numerology of the active DL BWP, or wherein the fourth active UL BWP has a fourth numerology than the third numerology of the active UL BWP (Zhou: fig. 24-32, unit 2810-2870 [0308], fig. 29, units 2910-2940….[0371-0381]). 

Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “UE device” with a processor and a memory (Zhou: fig. 1) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.



Response to Amendment
Applicant's arguments with respect to claim(s) 1-16 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
  	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415